Supreme Court of Florida
                                   ____________

                                  No. SC17-2266
                                  ____________


   IN RE: STANDARD JURY INSTRUCTIONS IN CRIMINAL CASES—
                       REPORT 2017-12.

                                   [July 12, 2018]

PER CURIAM.

      The Supreme Court Committee on Standard Jury Instructions in Criminal

Cases (Committee) has submitted proposed changes to the standard jury

instructions and asks that the Court authorize the amended standard instructions for

publication and use. We have jurisdiction. See art. V, § 2(a), Fla. Const.

      The Committee proposes amending the following standard criminal jury

instructions pertaining to the offenses of failure to comply with reporting

requirements for sexual offenders and sexual predators: 11.14 (Failure by a Sexual

Offender to Comply with Registration Requirements (Initially Register, Report, or

Provide Registration Items)); 11.14(b) (Failure by a Sexual Offender to Comply

with Registration Requirements (Failure to Comply with Registration of

[Employment] [Enrollment] [Volunteering] [Carrying on a Vocation] at an
Institution of Higher Learning)); 11.14(e) (Failure by a Sexual Offender to Comply

with Registration Requirements (Failure to Report Change of Residence to

Another State or Jurisdiction or Country)); 11.14(g) (Failure by a Sexual Offender

to Comply with Registration Requirements (Failure to Report Twice a Year/Failure

to Report Quarterly/Providing False Information)); 11.14(h) (Sexual Offender

Definitions); 11.15(b) (Failure by a Sexual Predator to Comply with Registration

Requirements (Failure to Provide Required Information)); 11.15(c) (Failure by a

Sexual Predator to Comply with Registration Requirements (Failure to Comply

with Registration of a Residence, Motor Vehicle, Trailer, Mobile Home, or

Manufactured Home)); 11.15(d) (Failure by a Sexual Predator to Comply with

Registration Requirements (Failure to Comply with Registration of [Enrollment]

[Employment] [Volunteering] [Carrying on a Vocation] at an Institution of Higher

Education)); 11.15(e) (Failure by a Sexual Predator to Comply with Registration

Requirements (Failure to Report to Department of Highway Safety and Motor

Vehicles)); 11.15(h) (Failure by a Sexual Predator to Comply with Registration

Requirements (Failure to Respond to Address Verification Correspondence));

11.15(i) (Failure by a Sexual Predator to Comply with Registration Requirements

(Failure to Report Intent to Move to Another State, Jurisdiction, or Country)); and

11.15(1) (Sexual Predator Definitions).




                                          -2-
      All of the proposals were published by the Committee in The Florida Bar

News. No comments were received by the Committee. After the Committee filed

its report, the Court did not publish the Committee’s proposals for comment. The

changes to the jury instructions for sexual offenders and sexual predators’ failure

to comply with reporting requirements are made in response to statutory changes

by the Legislature in chapter 2016-104, sections 1 and 3, and chapter 2017-107,

sections 1-2, Laws of Florida, amending sections 943.0435 and 775.021, Florida

Statutes.

      Having considered the Committee’s report, we authorize the amended

instructions, as set forth in the appendix to this opinion, for publication and use.1

New language is indicated by underlining, and deleted language is indicated by

struck-through type. We caution all interested parties that any comments

associated with the instructions reflect only the opinion of the Committee and are

not necessarily indicative of the views of this Court as to their correctness or

applicability. In authorizing the publication and use of these instructions, we

express no opinion on their correctness and remind all interested parties that this


       1. The amendments as reflected in the appendix are to the Criminal Jury
Instructions as they appear on the Court’s website at www.floridasupremecourt.org
/jury_instructions/instructions.shtml. We recognize that there may be minor
discrepancies between the instructions as they appear on the website and the
published versions of the instructions. Any discrepancies as to instructions
authorized for publication and use after October 25, 2007, should be resolved by
reference to the published opinion of this Court authorizing the instruction.

                                         -3-
authorization forecloses neither requesting additional or alternative instructions nor

contesting the legal correctness of the instructions. The instructions as set forth in

the appendix shall become effective when this opinion becomes final.

      It is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA,
and LAWSON, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Original Proceeding – Supreme Court Committee on Standard Jury Instructions in
Criminal Cases

Judge F. Rand Wallis, Chair, Supreme Court Committee on Standard Jury
Instructions in Criminal Cases, Daytona Beach, Florida; and Bart Schneider, Staff
Liaison, Office of the State Courts Administrator, Tallahassee, Florida,

      for Petitioner




                                         -4-
                                     APPENDIX


           11.14 FAILURE BY A SEXUAL OFFENDER TO COMPLY
                   WITH REGISTRATION REQUIREMENTS
              (Initially Register, Report, or Provide Registration Items)
                           § 943.0435(2)(a)–(c), Fla. Stat.

      To prove the crime of Failure by a Sexual Offender to Comply with
Registration Requirements, the State must prove the following three elements
beyond a reasonable doubt:

      Give 1a or 1b as applicable.
      1.    (Defendant)

              a.    is a sexual offender.

              b.    has agreed or stipulated that [he] [she] has been
                    convicted as a sexual offender; therefore, you should
                    consider the sexual offender status an element as
                    proven by agreement of the parties.

       If the defendant offers to stipulate, the court must accept the offer after
conducting an on-the-record colloquy with the defendant. See Brown v. State, 719
So. 2d 882 (Fla. 1998); Johnson v. State, 842 So. 2d 228 (Fla. 1st DCA 2003). If
there is a stipulation, the court should not give the definition of “sexual offender”
or “convicted.”

      2.      (Defendant) [established] [maintained] a permanent, temporary,
              or transient residence in (name of county) County, Florida.

      Give 3a, 3b, 3c, 3d, 3e, or 3f as applicable.
      3.    (Defendant)

              a.    knowingly failed to register in person at an office of
                    the sheriff of (name of county) County within 48 hours
                    after establishing permanent, temporary, or transient
                    residence within this state.




                                         -5-
            b.     knowingly failed to report in person at an office of the
                   sheriff of (name of county) County within 48 hours
                   after being released from the [custody, control, or
                   supervision of the Florida Department of Corrections]
                   [custody of a private correctional facility].

            c.     knowingly failed to register in person at an office of
                   the sheriff of (name of county) County within 48 hours
                   after having been convicted by a court in that county
                   of an offense requiring registration.

            d.     knowingly failed to provide an office of the sheriff of
                   (name of county) County with [his] [her] [(name the
                   single unprovided registration item charged, as worded in
                   the statute)] [any one or more of the following items:
                   [his] [her] (name the unprovided registration items
                   charged, as worded in the statute).]

            e.     knowingly failed to report in person at an office of the
                   sheriff of (name of county) within 48 hours after any
                   change in vehicles owned to report those vehicle
                   information changes.

            f.     knowingly failed to provide an office of the sheriff of
                   (name of county) with (insert information, such as
                   criminal and corrections records, nonprivileged personnel
                   and treatment records, and evidentiary genetic markers),
                   which [he] [she] knew had been deemed necessary by
                   the Department of Law Enforcement and which was
                   available.

      Read only if the defendant is charged with failing to provide a physical
residential address.
      The defendant shall provide a physical residential address. A post office
box shall not be provided in lieu of a physical residential address.

       Give if the defendant meets his or her burden of production. See Barnes v.
State, 108 So. 3d 700 (Fla. 1st DCA 2013).


                                       -6-
      It is a defense to the crime of Failure by a Sexual Offender to Comply
with Registration Requirements that (defendant) attempted to comply but was
misinformed or otherwise prevented from complying by the office of the
sheriff.

      There is no statute for the defense of being misinformed or otherwise
prevented from registering, and the case law is silent as to (1) which party bears
the burden of persuasion of the affirmative defense and (2) the standard for the
burden of persuasion. Under the common law, defendants had both the burden of
production and the burden of persuasion on an affirmative defense by a
preponderance of the evidence.
      The Florida Supreme Court has often decided, however, that once a
defendant meets the burden of production on an affirmative defense, the burden of
persuasion is on the State to disprove the affirmative defense beyond a reasonable
doubt (e.g., self-defense and consent to enter in a burglary prosecution). In the
absence of case law, trial judges must resolve the issue via a special instruction.
See the opinion in Dixon v. United States, 548 U.S. 1 (2006), for further guidance.

      If burden of persuasion is on the defendant:
      If you find that (defendant) proved (insert appropriate burden of
persuasion) that the office of the sheriff misinformed [him] [her] or otherwise
prevented [him] [her] from complying with the registration requirements, you
should find [him] [her] not guilty. If the defendant did not prove (insert
appropriate burden of persuasion) that the office of the sheriff misinformed
[him] [her] or otherwise prevented [him] [her] from complying, you should
find [him] [her] guilty if all the elements of the charge have been proven
beyond a reasonable doubt.

       Or, if the burden of disproving the affirmative defense is on the State under
the beyond a reasonable standard:
       If you find that the State proved beyond a reasonable doubt that the
office of the sheriff did not misinform (defendant) or did not otherwise prevent
[him] [her] from complying with the registration requirements, you should
find (defendant) guilty, if all of the elements of the charge have been proven
beyond a reasonable doubt. However, if you have a reasonable doubt on the
issue of whether the office of the sheriff misinformed (defendant) or otherwise
prevented [him] [her] from complying with the registration requirements, you
should find [him] [her] not guilty.

                                        -7-
      Definitions. See instruction 11.14(h) for the applicable definitions.

                             Lesser Included Offenses

No lesser included offenses have been identified for this offense.

                                     Comments
        In some cases, a special instruction will be needed if the sexual offender
initially reported but then failed to properly report a change in the information
required to be provided pursuant to § 943.0435(2)(a)2., Fla. Stat.

      This instruction was adopted in 2008 [983 So. 2d 531] and amended in 2012
[85 So. 3d 1090], 2013 [113 So. 3d 754], 2014 [148 So. 3d 1204], and 2016 [195
So. 3d 1088], and 2018.



       11.14(b) FAILURE BY A SEXUAL OFFENDER TO COMPLY
                WITH REGISTRATION REQUIREMENTS
   (Failure to Comply with [Registration] [or] [a Change] of [Employment]
  [Enrollment] [Volunteering] [Carrying on a Vocation] at an Institution of
                               Higher Learning)
          § 943.0435(2)(b)2., Fla. Stat. or § 943.0435(4)(e)2., Fla. Stat.


      To prove the crime of Failure by a Sexual Offender to Comply with
Registration Requirements, the State must prove the following three elements
beyond a reasonable doubt:

      Give 1a or 1b as applicable.
      1.    (Defendant)

             a.     is a sexual offender.

             b.     has agreed or stipulated that [he] [she] has been
                    convicted as a sexual offender; therefore, you should
                    consider the sexual offender status element as proven
                    by agreement of the parties.


                                         -8-
       If the defendant offers to stipulate, the court must accept the offer after
conducting an on-the-record colloquy with the defendant. See Brown v. State, 719
So. 2d 882 (Fla. 1998); Johnson v. State, 842 So. 2d 228 (Fla. 1st DCA 2003). If
there is a stipulation, the court should not give the definition of “sexual offender”
or “convicted.”

             2.    (Defendant) [established] [maintained] a permanent,
             temporary, or transient residence in (name of county) County,
             Florida.

       Give 3a or 3b as applicable. 3a is for initial registration with the sheriff and
3b is for changes to the initial information.
             3.     (Defendant)a. (Defendant) was enrolled or employed,
             whether for compensation or as a volunteer, at an
             institution of higher education in this state, and knowingly
             failed to provide the office of the sheriff of (name of county)
             County with the name, address, and county of each
             institution, including each campus attended, and [his] [her]
             enrollment, volunteer, or employment status.

                    b. (Defendant) was enrolled or employed, whether for
             compensation or as a volunteer, at an institution of higher
             education in this state, and knowingly failed to provide [through
             the on-line system of the Florida Department of Law
             Enforcement] [or] [in person at an office of the sheriff of (name of
             county) County] [or] [in person at the Department of Corrections
             if [he] [she] was in the custody or control, or under the
             supervision of the Department of Corrections] [or] [in person at
             the Department of Juvenile Justice if [he] [she] was in the custody
             or control, or under the supervision of the Department of Juvenile
             Justice] with any change to the name, address, and county of each
             institution, including each campus attended, and [his] [her]
             enrollment, volunteer, or employment status, within 48 hours
             after the change.




                                         -9-
                  a.    [is] [was] enrolled, employed, volunteering, or
                        carrying on a vocation at an institution of higher
                        education in this state, and

                        knowingly failed to provide an office of the
                        sheriff of (name of county) County with [(the
                        name the single unprovided registration item
                        charged, as worded in the statute)] [any one or
                        more the following items: (name the unprovided
                        registration items charged, as worded in the
                        statute).]

                  b.    [is] [was] enrolled, employed, volunteering or carrying
                         on a vocation at an institution of higher education in
                         this state.

                        undertook a change in [his] [her] enrollment or

                        employment status, and

                        knowingly failed to report this change in person at
                        an office of the sheriff of (name of county) County
                        within 48 hours after the change.

       Give if the defendant meets his or her burden of production. See Barnes v.
State, 108 So. 3d 700 (Fla. 1st DCA 2013).
       It is a defense to the crime of Failure by a Sexual Offender to Comply
with Registration Requirements that (defendant) attempted to comply with the
requirements but was misinformed or otherwise prevented from complying by
the [office of the sheriff] [Department of Highway Safety and Motor Vehicles]
[Department of Corrections] [Department of Juvenile Justice].

       There is no statute for the defense of being misinformed or otherwise
prevented from complying with registration requirements, and the case law is
silent as to (1) which party bears the burden of persuasion of the affirmative
defense and (2) the standard for the burden of persuasion. Under the common law,



                                     - 10 -
defendants had both the burden of production and the burden of persuasion on an
affirmative defense by a preponderance of the evidence.
      The Florida Supreme Court has often decided, however, that once a
defendant meets the burden of production on an affirmative defense, the burden of
persuasion is on the State to disprove the affirmative defense beyond a reasonable
doubt (e.g., self-defense and consent to enter in a burglary prosecution). In the
absence of case law, trial judges must resolve the issue via a special instruction.
See the opinion in Dixon v. United States, 548 U.S. 1 (2006), for further guidance.

      If burden of persuasion is on the defendant:
      If you find that (defendant) proved (insert appropriate burden of
persuasion) that the [office of the sheriff] [Department of Highway Safety and
Motor Vehicles] [Department of Corrections] [Department of Juvenile
Justice] misinformed [him] [her] or otherwise prevented [him] [her] from
complying with the registration requirements, you should find [him] [her] not
guilty. If the defendant did not prove (insert appropriate burden of persuasion)
that the [office of the sheriff] [Department of Highway Safety and Motor
Vehicles] [Department of Corrections] [Department of Juvenile Justice]
misinformed [him] [her] or otherwise prevented [him] [her] from complying,
you should find [him] [her] guilty if all the elements of the charge have been
proven beyond a reasonable doubt.

       Or, if the burden of disproving the affirmative defense is on the State under
the beyond a reasonable standard:
       If you find that the State proved beyond a reasonable doubt that the
[office of the sheriff] [Department of Highway Safety and Motor Vehicles]
[Department of Corrections] [Department of Juvenile Justice] did not
misinform (defendant) or did not otherwise prevent [him] [her] from
complying with the registration requirements, you should find [him] [her]
guilty, if all of the elements of the charge have also been proven beyond a
reasonable doubt. However, if you have a reasonable doubt on the issue of
whether the [office of the sheriff] [Department of Highway Safety and Motor
Vehicles] [Department of Corrections] [Department of Juvenile Justice]
misinformed (defendant) or otherwise prevented [him] [her] from complying
with the registration requirements, you should find [him] [her] not guilty.

Definitions. See instruction 11.14(h) for the applicable definitions.




                                        - 11 -
                             Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                     Comment

      This instruction was adopted in 2008 [983 So. 2d 531] and amended in 2012
[85 So. 3d 1090], 2014 [148 So. 3d 1204], and 2016 [195 So. 3d 1088], and 2018.



        11.14(e) FAILURE BY A SEXUAL OFFENDER TO COMPLY
                 WITH REGISTRATION REQUIREMENTS
          (Failure to Report Change of Residence to Another State or
                           Jurisdiction or Country)
                            § 943.0435(7), Fla. Stat.

      To prove the crime of Failure by a Sexual Offender to Comply with
Registration Requirements, the State must prove the following four elements
beyond a reasonable doubt:

      Give 1a or 1b as applicable.
         1. (Defendant)

              a.   is a sexual offender.

              b.   has agreed or stipulated that [he] [she] has been convicted
                   as a sexual offender; therefore, you should consider the
                   sexual offender status element as proven by agreement of
                   the parties.

       If the defendant offers to stipulate, the court must accept the offer after
conducting an on-the-record colloquy with the defendant. See Brown v. State, 719
So. 2d 882 (Fla. 1998); Johnson v. State, 842 So. 2d 228 (Fla. 1st DCA 2003). If
there is a stipulation, the court should not give the definition of “sexual offender”
or “convicted.”

         2. (Defendant) [established] [maintained] a permanent, temporary,
            or transient residence in (name of county) County, Florida.

                                        - 12 -
   3. (Defendant) intended to leave this State to establish residence in
      another [state] [jurisdiction] [country] on (date).

Give as applicable.
   4. a. (Defendant) knowingly failed to report in person to an office of
      the sheriff in the county of [his] [her] current residence within 48
      hours before the date on which [he] [she] intended to leave this
      state to establish residence in another state or jurisdiction within
      the United States.


      b. (Defendant) knowingly failed to report in person to an office of
      the sheriff in the county of [his] [her] current residence within 21
      days before the date on which [he] [she] intended to leave this
      state to establish residence for 5 days or more outside the United
      States[at least 21 days before the date on which [he] [she]
      intended to leave this state to establish residence for 5 days or
      more outside the United States] [as soon as possible before
      departure if [he] [she] did not know about leaving this state to
      establish residence for 5 days or more outside the United States at
      least 21 days in advance of the departure].

      c. (Defendant) knowingly failed to provide the [address,
      municipality, county, and state] [address and country] of [his]
      [her] intended address, when [he] [she] reported to the sheriff’s
      office of the county of [his] [her] current residence [his] [her]
      intention to establish residence in another [state] [jurisdiction]
      [country].

      d. (Defendant) intended to travel internationally and knowingly
      failed to provide to the office of the sheriff in the county of [his]
      [her] residence [his] [her] expected departure and return dates,
      flight number, [airport] [cruise] of departure or any other means
      of intended travel.




                                - 13 -
       Give if the defendant meets his or her burden of production. See Barnes v.
State, 108 So. 3d 700 (Fla. 1st DCA 2013).
       It is a defense to the crime of Failure by a Sexual Offender to Comply
with Registration Requirements that (defendant) attempted to comply with the
requirements but was misinformed or otherwise prevented from complying by
the office of the sheriff.

      There is no statute for the defense of being misinformed or otherwise
prevented from registering, and the case law is silent as to (1) which party bears
the burden of persuasion of the affirmative defense and (2) the standard for the
burden of persuasion. Under the common law, defendants had both the burden of
production and the burden of persuasion on an affirmative defense by a
preponderance of the evidence.
      The Florida Supreme Court has often decided, however, that once a
defendant meets the burden of production on an affirmative defense, the burden of
persuasion is on the State to disprove the affirmative defense beyond a reasonable
doubt (e.g., self-defense and consent to enter in a burglary prosecution). In the
absence of case law, trial judges must resolve the issue via a special instruction.
See the opinion in Dixon v. United States, 548 U.S. 1 (2006), for further guidance.

      If burden of persuasion is on the defendant:
       If you find that (defendant) proved (insert appropriate burden of
persuasion) that the office of the sheriff misinformed [him] [her] or otherwise
prevented [him] [her] from complying with the registration requirements, you
should find [him] [her] not guilty. If the defendant did not prove (insert
appropriate burden of persuasion) that the office of the sheriff misinformed
[him] [her] or otherwise prevented [him] [her] from complying, you should
find [him] [her] guilty if all the elements of the charge have been proven
beyond a reasonable doubt.

       Or, if the burden of disproving the affirmative defense is on the State under
the beyond a reasonable standard:
       If you find that the State proved beyond a reasonable doubt that the
office of the sheriff did not misinform (defendant) or did not otherwise prevent
[him] [her] from complying with the registration requirements, you should
find [him] [her] guilty, if all of the elements of the charge have also been
proven beyond a reasonable doubt. However, if you have a reasonable doubt
on the issue of whether the office of the sheriff misinformed (defendant) or
otherwise prevented [him] [her] from complying with the registration
requirements, you should find [him] [her] not guilty.

                                       - 14 -
      Definitions. See instruction 11.14(h) for the applicable definitions.

                             Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                     Comment

      This instruction was adopted in 2008 [983 So. 2d 531] and amended in 2012
[85 So. 3d 1090], 2014 [148 So. 3d 1204], and 2016 [195 So. 3d 1088], and 2018.



       11.14(g) FAILURE BY A SEXUAL OFFENDER TO COMPLY
                WITH REGISTRATION REQUIREMENTS
(Failure to Report Twice a Year/Failure to Report Quarterly/Providing False
                               Information)
                       § 943.0435(14)(a)–(b), Fla. Stat.

      Give this statement if the charge is failure to report twice a year during the
sexual offender’s birthday month and six months later pursuant to
§ 943.0435(14)(a), Fla. Stat., or, for certain specified violators, failure to report
during the sexual offender’s birthday month and every third month thereafter
pursuant to § 943.0435(14)(b), Fla. Stat.

      To prove the crime of Failure by a Sexual Offender to Comply with
Registration Requirements, the State must prove the following three elements
beyond a reasonable doubt:

      Give 1a or 1b as applicable if § 943.0435(14)(a), Fla. Stat., is charged.
      1.    (Defendant)

             a.     is a sexual offender.

             b.     has agreed or stipulated that [he] [she] has been
                    convicted as a sexual offender; therefore, you should
                    consider the sexual offender status element as proven
                    by agreement of the parties.



                                        - 15 -
      Give 1c or 1d as applicable if § 943.0435(14)(b), Fla. Stat., is charged.
            c.    is a sexual offender and is required to report and
                  reregister as a result of a conviction for (insert relevant
                  factor in § 943.0435(14)(b)1.–(14)(b)101., Fla. Stat.).

             d.    has agreed or stipulated that [he] [she] has been
                   convicted as a sexual offender and that [he] [she] is
                   required by law to report in person during [his] [her]
                   birthday month and reregister every third month
                   following [his] [her] (year) birthday month to an office
                   of the sheriff in the county in which [he] [she] resides
                   or is otherwise located.

       If the defendant offers to stipulate, the court must accept the offer after
conducting an on-the-record colloquy with the defendant. See Brown v. State, 719
So. 2d 882 (Fla. 1998); Johnson v. State, 842 So. 2d 228 (Fla. 1st DCA 2003). If
there is a stipulation, the court should not give the definition of “sexual offender”
or “convicted.”

      2.     (Defendant) [established] [maintained] a permanent, temporary,
             or transient residence in (name of county) County, Florida.

      Give 3a, 3b, 3c, 3d, 3e, 3f, or 3g as applicable.
      3.    (Defendant)

             a.    knowingly failed to reregister by reporting in person
                   during [his] [her] birthday month in (year) to an office
                   of the sheriff in the county in which [he] [she] resides
                   or is otherwise located.

             b.    knowingly failed to reregister by reporting in person
                   during the sixth month following [his] [her] (year)
                   birthday month to an office of the sheriff in the
                   county in which [he] [she] resides or is otherwise
                   located.

             c.    knowingly failed to reregister by reporting in person
                   during every third month following [his] [her] (year)


                                        - 16 -
                  birthday month to an office of the sheriff in the
                  county in which [he] [she] resides or is otherwise
                  located.

            d.    knowingly failed to respond to the address
                  verification correspondence from the Florida
                  Department of Law Enforcement within three weeks
                  from the date of the correspondence.

            e.    reported to an office of the sheriff of (name of county)
                  to reregister,

            and

            Give i or ii as applicable.
                  i.     knowingly failed to provide that office with (name the
                         single unprovided registration item charged, as worded in
                         the statute).

                  ii.    knowingly failed to provide that office with any one or
                         more of the following items: (name the unprovided
                         registration items charged, as worded in the statute).

            f.    knowingly failed to report all [electronic mail
                  addresses] [and] [or] [all internet identifiers].

            g.    knowingly provided false registration information by
                  act or omission.

      Read only if the defendant is charged with failing to provide a physical
residential address.
      The defendant shall provide a physical residential address. A post office
box shall not be provided in lieu of a physical residential address.

       Give if the defendant meets his or her burden of production. See Barnes v.
State, 108 So. 3d 700 (Fla. 1st DCA 2013).
       It is a defense to the crime of Failure by a Sexual Offender to Comply
with Registration Requirements that (defendant) attempted to comply with the


                                          - 17 -
requirements but was misinformed or otherwise prevented from complying by
the office of the sheriff.

      There is no statute for the defense of being misinformed or otherwise
prevented from registering, and the case law is silent as to (1) which party bears
the burden of persuasion of the affirmative defense and (2) the standard for the
burden of persuasion. Under the common law, defendants had both the burden of
production and the burden of persuasion on an affirmative defense by a
preponderance of the evidence.
      The Florida Supreme Court has often decided, however, that once a
defendant meets the burden of production on an affirmative defense, the burden of
persuasion is on the State to disprove the affirmative defense beyond a reasonable
doubt (e.g., self-defense and consent to enter in a burglary prosecution). In the
absence of case law, trial judges must resolve the issue via a special instruction.
See the opinion in Dixon v. United States, 548 U.S. 1 (2006), for further guidance.

      If burden of persuasion is on the defendant:
      If you find that (defendant) proved (insert appropriate burden of
persuasion) that the [office of the sheriff] [Florida Department of Law
Enforcement] misinformed [him] [her] or otherwise prevented [him] [her]
from complying with the registration requirements, you should find [him]
[her] not guilty. If the defendant did not prove (insert appropriate burden of
persuasion) that the [office of the sheriff] [Florida Department of Law
Enforcement] misinformed [him] [her] or otherwise prevented [him] [her]
from complying, you should find [him] [her] guilty if all the elements of the
charge have been proven beyond a reasonable doubt.

       Or, if the burden of disproving the affirmative defense is on the State under
the beyond a reasonable standard:
       If you find that the State proved beyond a reasonable doubt that the
[office of the sheriff] [Florida Department of Law Enforcement] did not
misinform (defendant) or did not otherwise prevent [him] [her] from
complying with the registration requirements, you should find [him] [her]
guilty, if all of the elements of the charge have also been proven beyond a
reasonable doubt. However, if you have a reasonable doubt on the issue of
whether the [office of the sheriff] [Florida Department of Law Enforcement]
misinformed (defendant) or otherwise prevented [him] [her] from complying,
with the registration requirements, you should find [him] [her] not guilty.



                                        - 18 -
      Definitions. See instruction 11.14(h) for the applicable definitions.

                             Lesser Included Offenses
      No lesser included offenses have been identified for this offense.

                                     Comments
      This instruction covers some of the ways a defendant can violate
§ 943.0435(14), Fla. Stat. There are other possibilities within the statute that will
require a special instruction.

      This instruction was adopted in 2008 [983 So. 2d 531] and amended in 2012
[85 So. 3d 1090], 2013 [113 So. 3d 754], 2014 [140 So. 3d 1204], and 2016 [195
So. 3d 1088], and 2018.



                 11.14(h) SEXUAL OFFENDER DEFINITIONS
                             § 943.0435(1), Fla. Stat.

       Definitions.
       “Sexual offender” means a person who (Insert the appropriate criteria
specified by § 943.0435(1)), Fla. Stat.

       “Convicted” means there has been a determination of guilt as a result of
a trial or the entry of a plea of guilty or nolo contendere, regardless of
whether adjudication is withheld. (Note to Judge: For juvenile, military, federal
and out of state convictions see § 943.0435(1), Fla. Stat.)

      “Institution of higher education” means a career center, community
college, college, state university, or independent postsecondary institution.

      “Change in enrollment or employment status” means the
commencement or termination of enrollment or employment or a change in
location of enrollment or employment.

      “Change in status at an institution of higher education” means the
commencement or termination of enrollment, including, but not limited to,
traditional classroom setting or online courses, or employment, whether for

                                         - 19 -
compensation or as a volunteer, at an institution of higher education or a
change in location of enrollment or employment, whether for compensation or
as a volunteer, at an institution of higher education.

       “Electronic mail address” means a destination, commonly expressed as
a string of characters, to which electronic mail may be sent or delivered.

      “Institution of higher education” means a career center, community
college, college, state university, or independent postsecondary institution.

       “Internet identifier” means any designation, moniker, screen name,
username, or other name used for self-identification to send or receive social
Internet communication. “Internet identifier” does not include a date of birth,
social security number, personal identification number (PIN), or password.

      “Social Internet communication” means any communication through a
commercial social networking website or application software. The term does
not include any of the following:
      1. Communication for which the primary purpose is the facilitation of
commercial transactions involving goods or services;
      2. Communication on an Internet website for which the primary
purpose of the website is the dissemination of news; or
      3. Communication with a governmental entity.

      “Commercial social networking website” means a commercially
operated Internet website that allows users to create web pages or profiles
that provide information about themselves and are available publicly or to
other users and that offers a mechanism for communication with other users,
such as a forum, chat room, electronic mail, or instant messenger.

      “Application software” means any computer program designed to run
on a mobile device such as a smartphone or tablet computer, that allows users
to create web pages or profiles that provide information about themselves and
are available publicly or to other users, and that offers a mechanism for
communication with other users through a forum, a chatroom, electronic
mail, or an instant messenger.



                                      - 20 -
     “Physical residential address” does not include a post office box, but
may be a location that has no specific street address.

      “Permanent residence” means a place where the person abides, lodges,
or resides for 5 or more consecutive days.

       “Professional license” means the document of authorization or
certification issued by an agency of this state for a regulatory purpose, or by
any similar agency in another jurisdiction for a regulatory purpose, to a
person to engage in an occupation or to carry out a trade or business.

      “Temporary residence” means a place where the person abides, lodges,
or resides, including, but not limited to, vacation, business, or personal travel
destinations in or out of this state, for a period of 5 or more days in the
aggregate during any calendar year and which is not the person’s permanent
address or, for a person whose permanent residence is not in this state, a place
where the person is employed, practices a vocation, or is enrolled as a student
for any period of time in this state.

      “Transient residence” means a place or county where a person lives,
remains, or is located for a period of 5 or more days in the aggregate during a
calendar year and which is not the person’s permanent or temporary address.
The term includes, but is not limited to, a place where the person sleeps or
seeks shelter and a location that has no specific street address.

       “Electronic mail address” means a destination, commonly expressed as
a string of characters, to which electronic mail may be sent or delivered.

       “Internet identifier” means all electronic mail, chat, instant messenger,
social networking, application software, or similar names used for Internet
communication, but does not include a date of birth, social security number,
or personal identification number (PIN).

      “Vehicles owned” means any motor vehicle which is registered,
coregistered, leased, titled, or rented by a sexual predator or sexual offender;
a rented vehicle that a sexual predator or sexual offender is authorized to
drive; or a vehicle for which a sexual predator or sexual offender is insured as


                                      - 21 -
a driver. The term also includes any motor vehicle which is registered,
coregistered, leased, titled, or rented by a person or persons residing at a
sexual predator’s or sexual offender’s permanent residence for 5 or more
consecutive days.

      “Motor vehicle” means an automobile, motorcycle, truck, trailer,
semitrailer, truck tractor and semitrailer combination, or any other vehicle
operated on the roads of this state, used to transport persons or property, and
propelled by power other than muscular power [but the term does not include
traction engines, road rollers, special mobile equipment, vehicles that run only
upon a track, bicycles, swamp buggies, or mopeds].

      [“Motor vehicle” includes a recreational vehicle-type unit primarily
designed as temporary living quarters for recreational, camping, or travel use,
which either has its own motive power or is mounted on or drawn by another
vehicle.]

                                     Comment

      This instruction was adopted in 2008 [983 So. 2d 531] and amended in 2012
[85 So. 3d 1090], 2013 [113 So. 3d 754], and 2016 [195 So. 3d 1088] and 2018.



   11.15(b) FAILURE BY A SEXUAL PREDATOR TO COMPLY WITH
                  REGISTRATION REQUIREMENTS
                (Failure to Provide Required Information)
                         § 775.21(6)(a)1., Fla. Stat.

      To prove the crime of Failure by a Sexual Predator to Comply with
Registration Requirements, the State must prove the following three elements
beyond a reasonable doubt:

      Give 1a or 1b as applicable.
        1. (Defendant)

             a.   is a sexual predator.



                                      - 22 -
             b.     has agreed or stipulated that [he] [she] has been
                    convicted as a sexual predator; therefore, you should
                    consider the sexual predator status element as proven
                    by agreement of the parties.

       If the defendant offers to stipulate, the court must accept the offer after
conducting an on-the-record colloquy with the defendant. See Brown v. State, 719
So. 2d 882 (Fla. 1998); Johnson v. State, 842 So. 2d 228 (Fla. 1st DCA 2003). If
there is a stipulation, the court should not give the definition of “sexual predator”
or “convicted.”

         2. (Defendant) established or maintained a permanent,
            temporary, or transient residence in (name of county)
            County, Florida.

      Give 3a or 3b as applicable.
                § 775.21(6)(a)1., Fla. Stat.
        3.     a. (Defendant) knowingly failed to provide an office of the
                   sheriff of (name of county) County with [his] [her] [(name the
                   single unprovided registration item charged, as worded in the
                   statute)] [any one or more of the following items: [his] [her]
                   (name the unprovided registration items charged, as worded in
                   the statute)].

                  § 775.21(6)(a)1.cd., Fla. Stat.
                  b. (Defendant) knowingly failed to provide an office of
                     the sheriff of (name of county) within 48 hours after a
                     change in vehicles owned to report those vehicle
                     information changes.

      Read only if the defendant is charged with failing to provide a physical
residential address.
      The defendant shall provide a physical residential address. A post office
box shall not be provided in lieu of a physical residential address.

       Give if the defendant meets his or her burden of production. See Barnes v.
State, 108 So. 3d 700 (Fla. 1st DCA 2013).



                                        - 23 -
      It is a defense to the crime of Failure by a Sexual Predator to Comply
with Registration Requirements that (defendant) attempted to comply with the
requirements but was misinformed or otherwise prevented from complying by
the office of the sheriff.

      There is no statute for the defense of being misinformed or otherwise
prevented from registering, and the case law is silent as to (1) which party bears
the burden of persuasion of the affirmative defense and (2) the standard for the
burden of persuasion. Under the common law, defendants had both the burden of
production and the burden of persuasion on an affirmative defense by a
preponderance of the evidence.
      The Florida Supreme Court has often decided, however, that once a
defendant meets the burden of production on an affirmative defense, the burden of
persuasion is on the State to disprove the affirmative defense beyond a reasonable
doubt (e.g., self-defense and consent to enter in a burglary prosecution). In the
absence of case law, trial judges must resolve the issue via a special instruction.
See the opinion in Dixon v. United States, 548 U.S. 1 (2006), for further guidance.

      If burden of persuasion is on the defendant:
       If you find that (defendant) proved (insert appropriate burden of
persuasion) that the office of the sheriff misinformed [him] [her] or otherwise
prevented [him] [her] from complying with the registration requirements, you
should find [him] [her] not guilty. If the defendant did not prove (insert
appropriate burden of persuasion) that the office of the sheriff misinformed
[him] [her] or otherwise prevented [him] [her] from complying, you should
find [him] [her] guilty if all the elements of the charge have been proven
beyond a reasonable doubt.

       Or, if the burden of disproving the affirmative defense is on the State under
the beyond a reasonable standard:
       If you find that the State proved beyond a reasonable doubt that the
office of the sheriff did not misinform (defendant) or did not otherwise prevent
[him] [her] from complying with the registration requirements, you should
find [him] [her] guilty, if all of the elements of the charge have also been
proven beyond a reasonable doubt. However, if you have a reasonable doubt
on the issue of whether the office of the sheriff misinformed (defendant) or



                                       - 24 -
otherwise prevented [him] [her] from complying with the registration
requirements, you should find [him] [her] not guilty.

      Definitions. See instruction 11.15(l) for the applicable definitions.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                     Comment

      This instruction was adopted in 2008 [983 So. 2d 531] and amended in 2012
[85 So. 2d 1090], 2013 [113 So. 3d 754], 2014 [148 So. 3d 1204], and 2016 [195
So. 3d 1088], and 2018.



       11.15(c) FAILURE BY A SEXUAL PREDATOR TO COMPLY
                 WITH REGISTRATION REQUIREMENTS
     (Failure to Comply with Registration of a Residence, Motor Vehicle,
                Trailer, Mobile Home, or Manufactured Home)
                          §775.21(6)(a)1.ab., Fla. Stat.

      To prove the crime of Failure by a Sexual Predator to Comply with
Registration Requirements, the State must prove the following three elements
beyond a reasonable doubt:

      Give 1a or 1b as applicable.
         1. (Defendant)

              a.    is a sexual predator.

              b.    has agreed or stipulated that [he] [she] has been convicted
                    as a sexual predator; therefore, you should consider the
                    sexual predator status element as proven by agreement of
                    the parties.




                                       - 25 -
       If the defendant offers to stipulate, the court must accept the offer after
conducting an on-the-record colloquy with the defendant. See Brown v. State, 719
So. 2d 882 (Fla. 1998); Johnson v. State, 842 So. 2d 228 (Fla. 1st DCA 2003). If
there is a stipulation, the court should not give the definition of “sexual predator”
or “convicted.”

         2.   (Defendant) established or maintained a permanent, temporary,
              or transient residence in (name of county) County, Florida.

      Give 3a or 3b as applicable.
         3. (Defendant)

              a.   used as [his] [her] place of residence a [motor vehicle]
                   [trailer] [mobile home] [manufactured home];

                   and

                   knowingly failed to provide an office of the sheriff of (name
                   of county) County with [the (name the single unprovided
                   registration item charged, as worded in the statute)] [any one or
                   more of the following items: (name the unprovided
                   registration items charged, as worded in the statute)]of the
                   [motor vehicle] [trailer] [mobile home] [manufactured
                   home] where [he] [she] resides.

              b.   used as [his] [her] place of residence a [vessel] [live-aboard
                   vessel] [houseboat];

                   and

                   knowingly failed to provide an office of the sheriff of (name
                   of the county) County with [the (name the single unprovided
                   registration item charged, as worded in the statute)] [any one or
                   more of the following items: (name the unprovided
                   registration items charged, as worded in the statute)] of the
                   [vessel] [live-aboard vessel] [houseboat] where [he] [she]
                   resides.



                                        - 26 -
       Give if the defendant meets his or her burden of production. See Barnes v.
State, 108 So. 3d 700 (Fla. 1st DCA 2013).
       It is a defense to the crime of Failure by a Sexual Predator to Comply
with Registration Requirements that (defendant) attempted to comply with the
requirements but was misinformed or otherwise prevented from complying by
the office of the sheriff.

      There is no statute for the defense of being misinformed or otherwise
prevented from registering, and the case law is silent as to (1) which party bears
the burden of persuasion of the affirmative defense and (2) the standard for the
burden of persuasion. Under the common law, defendants had both the burden of
production and the burden of persuasion on an affirmative defense by a
preponderance of the evidence.
      The Florida Supreme Court has often decided, however, that once a
defendant meets the burden of production on an affirmative defense, the burden of
persuasion is on the State to disprove the affirmative defense beyond a reasonable
doubt (e.g., self-defense and consent to enter in a burglary prosecution). In the
absence of case law, trial judges must resolve the issue via a special instruction.
See the opinion in Dixon v. United States, 548 U.S. 1 (2006), for further guidance.

      If burden of persuasion is on the defendant:
       If you find that (defendant) proved (insert appropriate burden of
persuasion) that the office of the sheriff misinformed [him] [her] or otherwise
prevented [him] [her] from complying with the registration requirements, you
should find [him] [her] not guilty. If the defendant did not prove (insert
appropriate burden of persuasion) that the office of the sheriff misinformed
[him] [her] or otherwise prevented [him] [her] from complying, you should
find [him] [her] guilty if all the elements of the charge have been proven
beyond a reasonable doubt.

       Or, if the burden of disproving the affirmative defense is on the State under
the beyond a reasonable standard:
       If you find that the State proved beyond a reasonable doubt that the
office of the sheriff did not misinform (defendant) or did not otherwise prevent
[him] [her] from complying with the registration requirements, you should
find [him] [her] guilty, if all of the elements of the charge have also been
proven beyond a reasonable doubt. However, if you have a reasonable doubt


                                       - 27 -
on the issue of whether the office of the sheriff misinformed (defendant) or
otherwise prevented [him] [her] from complying with the registration
requirements, you should find [him] [her] not guilty.

        Definitions. See instruction 11.15(l) for the applicable definitions. The
definitions for trailer, mobile home, and manufactured home are in § 320.01, Fla.
Stat., and the definitions for vessel, live-aboard vessel, and houseboat are in §
327.02, Fla. Stat.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                     Comment

      This instruction was adopted in 2008 [983 So. 2d 531] and amended in 2012
[85 So. 3d 1090], 2014 [148 So. 3d 1204], and 2016 [195 So. 3d 1088], and 2018.



      11.15(d) FAILURE BY A SEXUAL PREDATOR TO COMPLY
                WITH REGISTRATION REQUIREMENTS
   (Failure to Comply with [Registration] [or] [a Change] of [Enrollment]
 [Employment] [Volunteering] [Carrying on a Vocation] at an Institution of
                              Higher Education)
              § 775.21(6)(a)1.bc., Fla. Stat. and § 775.21(6)(g)5.b.

          To prove the crime of Failure by a Sexual Predator to Comply with
      Registration Requirements, the State must prove the following three
      elements beyond a reasonable doubt:

      Give 1a or 1b as applicable.
         1. (Defendant)

           a.    is a sexual predator.

           b.    has agreed or stipulated that [he] [she] has been convicted as
                 a sexual predator; therefore, you should consider the sexual


                                         - 28 -
                  predator status element as proven by agreement of the
                  parties.

       If the defendant offers to stipulate, the court must accept the offer after
conducting an on-the-record colloquy with the defendant. See Brown v. State, 719
So. 2d 882 (Fla. 1998); Johnson v. State, 842 So. 2d 228 (Fla. 1st DCA 2003). If
there is a stipulation, the Court should not give the definition of “sexual predator”
or “convicted.”

         2. (Defendant) [established] [maintained] a permanent, temporary,
            or transient residence in (name of county) County, Florida.

      Give 3a, 3b, or 3c 3a or 3b as applicable. 3a is for initial registration with
the sheriff and 3b is for changes to the initial information.
          3. (Defendant) a. (Defendant) was enrolled or employed, whether for
              compensation or as a volunteer, at an institution of higher
              education in this state, and knowingly failed to provide the office
              of the sheriff of (name of county) County with the name, address,
              and county of each institution, including each campus attended,
              and [his] [her] enrollment, volunteer, or employment status.

              b. (Defendant) was enrolled or employed, whether for
              compensation or as a volunteer, at an institution of higher
              education in this state, and knowingly failed to provide [through
              the on-line system of the Florida Department of Law
              Enforcement] [or] [in person at an office of the sheriff of (name of
              county) County] [or] [in person at the Department of Corrections
              if [he] [she] was in the custody or control, or under the
              supervision of the Department of Corrections] [or] [in person at
              the Department of Juvenile Justice if [he] [she] was in the
              custody or control, or under the supervision of the Department of
              Juvenile Justice] with a change in the name, address, and county
              of each institution, including each campus attended, and [his]
              [her] enrollment, volunteer, or employment status, within 48
              hours after the change.




                                        - 29 -
                  a.         [is] [was] enrolled, employed, volunteering, or
                             carrying on a vocation at an institution of
                             higher education in this state, and knowingly
                             failed to provide the office of the sheriff of
                             (name of county) County with the [(name the
                             single unprovided registration item charged, as
                             worded in the statute)] [any one or more of the
                             following items: (name the unprovided
                             registration items charged, as worded in the
                             statute)].

                        b.        [is] [was] enrolled, employed, volunteering, or
                             carrying on a vocation at an institution of higher
                             education in this state;

                             undertook a change in [his] [her] enrollment,
                             volunteer, or employment status, and

                             knowingly failed to report this change in person at an
                             office of the sheriff of (name of county) County within
                             48 hours after the change.

                   c.         [is] [was] in the custody of or under the supervision
                              of the Department of Corrections;
                              [is] [was] enrolled, employed, volunteering, or
                              carrying on a vocation at an institution of higher
                              education in this state;
                              undertook a change in [his] [her] enrollment or
                              employment status, and

                              knowingly failed to report this change to the
                              Department of Corrections within 48 hours after
                              the change.

       Give if the defendant meets his or her burden of production. See Barnes v.
State, 108 So. 3d 700 (Fla. 1st DCA 2013).
       It is a defense to the crime of Failure by a Sexual Predator to Comply
with Registration Requirements that (defendant) attempted to comply with the
requirements but was misinformed or otherwise prevented from complying by


                                         - 30 -
the [office of the sheriff] [Department of Corrections] [Department of Juvenile
Justice].

      There is no statute for the defense of being misinformed or otherwise
prevented from registering, and the case law is silent as to (1) which party bears
the burden of persuasion of the affirmative defense and (2) the standard for the
burden of persuasion. Under the common law, defendants had both the burden of
production and the burden of persuasion on an affirmative defense by a
preponderance of the evidence.
      The Florida Supreme Court has often decided, however, that once a
defendant meets the burden of production on an affirmative defense, the burden of
persuasion is on the State to disprove the affirmative defense beyond a reasonable
doubt (e.g., self-defense and consent to enter in a burglary prosecution). In the
absence of case law, trial judges must resolve the issue via a special instruction.
See the opinion in Dixon v. United States, 548 U.S. 1 (2006), for further guidance.

      If burden of persuasion is on the defendant:
       If you find that (defendant) proved (insert appropriate burden of
persuasion) that the [office of the sheriff] [Department of Corrections]
[Department of Juvenile Justice] misinformed [him] [her] or otherwise
prevented [him] [her] from complying with the registration requirements, you
should find [him] [her] not guilty. If the defendant did not prove (insert
appropriate burden of persuasion) that the [office of the sheriff] [Department of
Corrections] [Department of Juvenile Justice]misinformed [him] [her] or
otherwise prevented [him] [her] from complying, you should find [him] [her]
guilty if all the elements of the charge have been proven beyond a reasonable
doubt.

       Or, if the burden of disproving the affirmative defense is on the State under
the beyond a reasonable standard:
       If you find that the State proved beyond a reasonable doubt that the
[office of the sheriff] [Department of Corrections] [Department of Juvenile
Justice]did not misinform (defendant) or did not otherwise prevent [him] [her]
from complying with the registration requirements, you should find [him]
[her] guilty, if all of the elements of the charge have also been proven beyond
a reasonable doubt. However, if you have a reasonable doubt on the issue of
whether the [office of the sheriff] [Department of Corrections] [Department of
Juvenile Justice] misinformed (defendant) or otherwise prevented [him] [her]


                                       - 31 -
from complying with the registration requirements, you should find [him]
[her] not guilty.

      Definitions. See instruction 11.15(l) for the applicable definitions.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                     Comment

      This instruction was adopted in 2008 [983 So. 2d 531] and amended in 2012
[85 So. 3d 1090], 2014 [148 So. 3d 1204], and 2016 [195 So. 3d 1088], and 2018.



       11.15(e) FAILURE BY A SEXUAL PREDATOR TO COMPLY
                 WITH REGISTRATION REQUIREMENTS
  (Failure to Report to Department of Highway Safety and Motor Vehicles)
                           § 775.21(6)(f), Fla. Stat.

      To prove the crime of Failure by a Sexual Predator to Comply with
Registration Requirements, the State must prove the following three elements
beyond a reasonable doubt:

      Give 1a or 1b as applicable.
        1. (Defendant)

               a. is a sexual predator.

               b. has agreed or stipulated that [he] [she] has been
                  convicted as a sexual predator; therefore, you should
                  consider the sexual predator status element as proven
                  by agreement of the parties.

      If the defendant offers to stipulate, the court must accept the offer after
conducting an on-the-record colloquy with the defendant. See Brown v. State, 719
So. 2d 882 (Fla. 1998); Johnson v. State, 842 So. 2d 228 (Fla. 1st DCA 2003). If



                                       - 32 -
there is a stipulation, the court should not give the definition of “sexual predator”
or “convicted.”

         2. (Defendant) [established] [maintained] a [permanent] [temporary]
            [transient] residence in (name of county) County, Florida.

      Give 3a or 3b as applicable.
         3. (Defendant) was not incarcerated and had registered as a sexual
            predator with an office of the sheriff of (name of county) County,

               a. was not incarcerated;but [he] [she] failed to report in person
                  at a driver license office of the Department of Highway
                  Safety and Motor Vehicles within 48 hours after registering
                  with the sheriff’s office to present proof of this registration.

                   [he] [she] resided in the community and was [under the
                   supervision] [not under the supervision] of the Department
                   of Corrections;

                   [he] [she] registered as a sexual predator with an office of
                   the sheriff of (name of county) County; and

                   knowingly failed to report in person at a driver license
                   office of the Department of Highway Safety and Motor
                   Vehicles within 48 hours after registering to present proof
                   of this registration.

              b.   and had reported in person to a driver license office of the
                   Department of Highway Safety and Motor Vehicles, and
                   either but [he] [she] knowingly failed to [secure a Florida
                   driver’s license] [renew a Florida driver’s license] [secure
                   an identification card]. or secured a Florida driver’s license]
                   [renewed [his] [her] Florida driver’s license] [secured a
                   Florida identification card], but in doing so,

                   Give one or both of the following as applicable to the charge.




                                        - 33 -
                   i.     failed to report to that office that [he] [she] was a
                          sexual predator.

                   ii.    failed to provide that office with [(name the single
                          unprovided registration item charged, as worded in the
                          statute)] [any one or more of the following items:
                          (name the unprovided registration items charged, as
                          worded in the statute)].

             c.    and had reported in person to a driver license office of the
             Department of Highway Safety and Motor Vehicles, but [he] [she]
             did not report to that office that [he] [she] was a sexual predator.

             d.     and had reported in person to a driver license office of the
             Department of Highway Safety and Motor Vehicles, but [he] [she]
             failed to provide that office with (insert unprovided registration
             items).

             e.     and had reported in person to a driver license office of the
             Department of Highway Safety and Motor Vehicles, but [he] [she]
             failed to provide that office with (insert unprovided registration
             item), which were necessary to confirm [his] [her] identity.

             f.    and had reported in person to a driver license office of the
             Department of Highway Safety and Motor Vehicles, but [his]
             [her] place of residence was a [motor vehicle] [trailer] [mobile
             home] [manufactured home] [vessel] and [he] [she] failed to
             provide that office with (insert unprovided registration item).

       Give if the defendant meets his or her burden of production. See Barnes v.
State, 108 So. 3d 700 (Fla. 1st DCA 2013).
       It is a defense to the crime of Failure by a Sexual Predator to Comply
with Registration Requirements that (defendant) attempted to comply with the
requirements but was misinformed or otherwise prevented from complying by
the Department of Highway Safety and Motor Vehicles.

      There is no statute for the defense of being misinformed or otherwise
prevented from registering, and the case law is silent as to (1) which party bears
the burden of persuasion of the affirmative defense and (2) the standard for the


                                       - 34 -
burden of persuasion. Under the common law, defendants had both the burden of
production and the burden of persuasion on an affirmative defense by a
preponderance of the evidence.
      The Florida Supreme Court has often decided, however, that once a
defendant meets the burden of production on an affirmative defense, the burden of
persuasion is on the State to disprove the affirmative defense beyond a reasonable
doubt (e.g., self-defense and consent to enter in a burglary prosecution). In the
absence of case law, trial judges must resolve the issue via a special instruction.
See the opinion in Dixon v. United States, 548 U.S. 1 (2006), for further guidance.

      If burden of persuasion is on the defendant:
      If you find that (defendant) proved (insert appropriate burden of
persuasion) that the Department of Highway Safety and Motor Vehicles
misinformed [him] [her] or otherwise prevented [him] [her] from complying
with the registration requirements, you should find [him] [her] not guilty. If
the defendant did not prove (insert appropriate burden of persuasion) that the
Department of Highway Safety and Motor Vehicles misinformed [him] [her]
or otherwise prevented [him] [her] from complying, you should find [him]
[her] guilty if all the elements of the charge have been proven beyond a
reasonable doubt.

      Or, if the burden of disproving the affirmative defense is on the State under
the beyond a reasonable standard:
      If you find that the State proved beyond a reasonable doubt that the
Department of Highway Safety and Motor Vehicles did not misinform
(defendant) or did not otherwise prevent [him] [her] from complying with the
registration requirements, you should find [him] [her] guilty, if all of the
elements of the charge have also been proven beyond a reasonable doubt.
However, if you have a reasonable doubt on the issue of whether the
Department of Highway Safety and Motor Vehicles misinformed (defendant)
or otherwise prevented [him] [her] from complying with the registration
requirements, you should find [him] [her] not guilty.

      Definitions. See instruction 11.15(l) for the applicable definitions.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.


                                       - 35 -
                                      Comments

       § 775.21(6)(f), Fla. Stat., has an exception if a driver license or identification
card that complies with the requirements of § 322.141(3), Fla. Stat., was previously
secured or updated under § 944.607, Fla. Stat. If this provision of the statute is an
issue in the case, the trial judge will have to draft a special instruction.

      This instruction was adopted in 2008 [983 So. 2d 531] and amended in 2012
[85 So. 3d 1090], 2014 [148 So. 3d 1204], and 2016 [195 So. 3d 1088], and 2018.



        11.15(h) FAILURE BY A SEXUAL PREDATOR TO COMPLY
                  WITH REGISTRATION REQUIREMENTS
         (Failure to Respond To Address Verification Correspondence)
                           § 775.21(10)(a), Fla. Stat.

        To prove the crime of Failure by a Sexual Predator to Comply with
Registration Requirements, the State must prove the following three elements
beyond a reasonable doubt:

      Give 1a or 1b as applicable.
         1. (Defendant)

             a.     is a sexual predator.

             b.     has agreed or stipulated that [he] [she] has been convicted
                    as a sexual predator; therefore, you should consider the
                    sexual predator status element as proven by agreement of
                    the parties.

       If the defendant offers to stipulate, the court must accept the offer after
conducting an on-the-record colloquy with the defendant. See Brown v. State, 719
So. 2d 882 (Fla. 1998); Johnson v. State, 842 So. 2d 228 (Fla. 1st DCA 2003). If
there is a stipulation, the court should not give the definition of “sexual predator”
or “convicted.”




                                         - 36 -
         2. (Defendant) established or maintained a permanent, temporary, or
            transient residence in (name of county) County, Florida.

      Give 3a, or 3b, or 3c as applicable.
         3. a. (Defendant) knowingly failed to respond to address
                 verification correspondence from the Florida
                 Department of Law Enforcement within three weeks
                 from the date of the correspondence.

            b.     (Defendant) knowingly provided false registration
                   information by act or omission.

            c.     (Defendant) knowingly failed, by act or omission, to (insert
                   what is alleged and required by the statute).

       Give if the defendant meets his or her burden of production. See Barnes v.
State, 108 So. 3d 700 (Fla. 1st DCA 2013).
       It is a defense to the crime of Failure by a Sexual Predator to Comply
with Registration Requirements that (defendant) attempted to comply with the
requirements but was misinformed or otherwise prevented from complying by
the Florida Department of Law Enforcement.

      There is no statute for the defense of being misinformed or otherwise
prevented from registering, and the case law is silent as to (1) which party bears
the burden of persuasion of the affirmative defense and (2) the standard for the
burden of persuasion. Under the common law, defendants had both the burden of
production and the burden of persuasion on an affirmative defense by a
preponderance of the evidence.
      The Florida Supreme Court has often decided, however, that once a
defendant meets the burden of production on an affirmative defense, the burden of
persuasion is on the State to disprove the affirmative defense beyond a reasonable
doubt (e.g., self-defense and consent to enter in a burglary prosecution). In the
absence of case law, trial judges must resolve the issue via a special instruction.
See the opinion in Dixon v. United States, 548 U.S. 1 (2006), for further guidance.

      If burden of persuasion is on the defendant:
      If you find that (defendant) proved (insert appropriate burden of
persuasion) that the Florida Department of Law Enforcement misinformed


                                       - 37 -
[him] [her] or otherwise prevented [him] [her] from complying with the
registration requirements, you should find [him] [her] not guilty. If the
defendant did not prove (insert appropriate burden of persuasion) that the
Florida Department of Law Enforcement misinformed [him] [her] or
otherwise prevented [him] [her] from complying, you should find [him] [her]
guilty if all the elements of the charge have been proven beyond a reasonable
doubt.

      Or, if the burden of disproving the affirmative defense is on the State under
the beyond a reasonable standard:
      If you find that the State proved beyond a reasonable doubt that the
Florida Department of Law Enforcement did not misinform (defendant) or did
not otherwise prevent [him] [her] from complying with the registration
requirements, you should find [him] [her] guilty, if all of the elements of the
charge have also been proven beyond a reasonable doubt. However, if you
have a reasonable doubt on the issue of whether the Florida Department of
Law Enforcement misinformed (defendant) or otherwise prevented [him] [her]
from complying, you should find [him] [her] not guilty.

      Definitions. See instruction 11.15(l) for the applicable definitions.

                             Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                     Comments

      There are other penalties in § 775.21(10)(a), Fla. Stat., that may require a
special instruction.

      This instruction was adopted in 2008 [983 So._2d 531] and amended in 2012
[85 So. 3d 1090], 2014 [148 So. 3d 1204], and 2016 [195 So. 3d 1088], and 2018.




                                        - 38 -
       11.15(i) FAILURE BY A SEXUAL PREDATOR TO COMPLY
                 WITH REGISTRATION REQUIREMENTS
             (Failure to Report Intent to Move to Another State,
                          Jurisdiction, or Country)
                              § 775.21(6)(i), Fla. Stat.

      To prove the crime of Failure by a Sexual Predator to Comply with
Registration Requirements, the State must prove the following three elements
beyond a reasonable doubt:

      Give 1a or 1b as applicable.
         1. (Defendant)

              a.   is a sexual predator.

              b.   has agreed or stipulated that he has been convicted as a
                   sexual predator; therefore, you should consider the sexual
                   predator status element as proven by agreement of the
                   parties.

       If the defendant offers to stipulate, the court must accept the offer after
conducting an on-the-record colloquy with the defendant. See Brown v. State, 719
So. 2d 882 (Fla. 1998); Johnson v. State, 842 So. 2d 228 (Fla. 1st DCA 2003). If
there is a stipulation, the court should not also give the definition of “sexual
predator” or “convicted.”

         2. (Defendant) established or maintained a permanent, temporary, or
            transient residence in (name of county) County, Florida.

      Give 3a or 3b as applicable.
         3. (Defendant)

             a.    intended to leave this State to establish a permanent,
                   temporary, or transient residence in another state,
                   jurisdiction, or country on (date);

                   and



                                       - 39 -
        1. knowingly failed to report in person to an office of the
           sheriff in the county of [his] [her] current residence
           within 48 hours before the date on which [he] [she]
           intended to leave this state to establish residence in
           another state or jurisdiction within the United States.

        or

        2. knowingly failed to report in person to an office of the
           sheriff in the county of [his] [her] current residence
           within 21 days before [his] [her] planned departure
           date if the intended residence of 5 days or more was
           outside of the United States[at least 21 days before the
           date on which [he] [she] intended to leave this state to
           establish residence for 5 days or more outside the
           United States] [as soon as possible before departure if
           [he] [she] did not know about leaving this state to
           establish residence for 5 days or more outside the
           United States at least 21 days in advance of the
           departure].

b.   (Defendant)

     reported to an office of the sheriff of the county of [his]
     [her] current residence [his] [her] intention to establish
     residence in another state, or jurisdiction, or country;

     and

     knowingly failed to provide [[his] [her] (name the single
     unprovided registration item charged, as worded in the statute)]
     [any one or more of the following items: [his] [her] (name
     the unprovided registration items charged, as worded in the
     statute).]

c.   (Defendant) intended to travel internationally and knowingly
     failed to provide to the office of the sheriff in the county of
     [his] [her] current residence [his] [her] expected departure



                        - 40 -
                   and return dates, flight number, [airport] [cruise] of
                   departure or any other means of intended travel.

      Read only if the defendant is charged with failing to provide a physical
residential address.
      The defendant shall provide a physical residential address. A post office
box shall not be provided in lieu of a physical residential address.

       Give if the defendant meets his or her burden of production. See Barnes v.
State, 108 So. 3d 700 (Fla. 1st DCA 2013).
       It is a defense to the crime of Failure by a Sexual Predator to Comply
with Registration Requirements that (defendant) attempted to comply with the
requirements but was misinformed or otherwise prevented from complying by
the office of the sheriff.

      There is no statute for the defense of being misinformed or otherwise
prevented from registering, and the case law is silent as to (1) which party bears
the burden of persuasion of the affirmative defense and (2) the standard for the
burden of persuasion. Under the common law, defendants had both the burden of
production and the burden of persuasion on an affirmative defense by a
preponderance of the evidence.
      The Florida Supreme Court has often decided, however, that once a
defendant meets the burden of production on an affirmative defense, the burden of
persuasion is on the State to disprove the affirmative defense beyond a reasonable
doubt (e.g., self-defense and consent to enter in a burglary prosecution). In the
absence of case law, trial judges must resolve the issue via a special instruction.
See the opinion in Dixon v. United States, 548 U.S. 1 (2006), for further guidance.

      If burden of persuasion is on the defendant:
       If you find that (defendant) proved (insert appropriate burden of
persuasion) that the office of the sheriff misinformed [him] [her] or otherwise
prevented [him] [her] from complying with the registration requirements, you
should find [him] [her] not guilty. If the defendant did not prove (insert
appropriate burden of persuasion) that the office of the sheriff misinformed
[him] [her] or otherwise prevented [him] [her] from complying, you should
find [him] [her] guilty if all the elements of the charge have been proven
beyond a reasonable doubt.



                                       - 41 -
       Or, if the burden of disproving the affirmative defense is on the State under
the beyond a reasonable standard:
       If you find that the State proved beyond a reasonable doubt that the
office of the sheriff did not misinform (defendant) or did not otherwise prevent
[him] [her] from complying with the registration requirements, you should
find [him] [her] guilty, if all of the elements of the charge have also been
proven beyond a reasonable doubt. However, if you have a reasonable doubt
on the issue of whether the office of the sheriff misinformed (defendant) or
otherwise prevented [him] [her] from complying with the registration
requirements, you should find [him] [her] not guilty.

      Definitions. See instruction 11.15(l) for the applicable definitions.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                     Comment

      This instruction was adopted in 2008 [983 So. 2d 531] and amended in 2012
[85 So. 3d 1090], 2013 [113 So. 3d 754], 2014 [148 So. 3d 1204], and 2016 [195
So. 3d 1088], and 2018.



                11.15(l) SEXUAL PREDATOR DEFINITIONS
                          § 775.21(2) and (4), Fla. Stat.

      Definitions.
      “Sexual predator” means a person who:

             has been designated a sexual predator, in a written order of a
             Florida court, on or after October 1, 1993; and

             has not received a pardon for the offense(s) necessary for the
             designation as a sexual predator; and

             the written order designating the defendant a sexual predator has
             not been set aside in any judicial proceeding.


                                       - 42 -
      “Institution of higher education” means a career center, community
college, college, state university, or independent postsecondary institution.

      “Change in enrollment or employment status” means the
commencement or termination of enrollment or employment or a change in
location of enrollment or employment.

      “Change in status at an institution of higher education” means the
commencement or termination of enrollment, including, but not limited to,
traditional classroom setting or online courses, or employment, whether for
compensation or as a volunteer, at an institution of higher education or a
change in location of enrollment or employment, whether for compensation or
as a volunteer, at an institution of higher education.

      “Community” means any county where the sexual predator lives or
otherwise establishes or maintains a permanent, temporary, or transient
residence.

       “Convicted” means there has been a determination of guilt as a result of
a trial or the entry of a plea of guilty or nolo contendere, regardless of
whether adjudication is withheld. (Note to Judge: For military, federal and out
of state convictions, see § 775.21(2)(e), Fla. Stat.)

       “Electronic mail address” means a destination, commonly expressed as
a string of characters, to which electronic mail may be sent or delivered.

      “Institution of higher education” means a career center, community
college, college, state university, or independent postsecondary institution.

       “Internet identifier” means any designation, moniker, screen name,
username, or other name used for self-identification to send or receive social
Internet communication. “Internet identifier” does not include a date of birth,
social security number, personal identification number (PIN), or password.

      “Social Internet communication” means any communication through a
commercial social networking website or application software. The term does
not include any of the following:
      1. Communication for which the primary purpose is the facilitation of
commercial transactions involving goods or services;


                                      - 43 -
     2. Communication on an Internet website for which the primary
purpose of the website is the dissemination of news; or
     3. Communication with a governmental entity.

      “Commercial social networking website” means a commercially
operated Internet website that allows users to create web pages or profiles
that provide information about themselves and are available publicly or to
other users and that offers a mechanism for communication with other users,
such as a forum, chat room, electronic mail, or instant messenger.

      “Application software” means any computer program designed to run
on a mobile device such as a smartphone or tablet computer, that allows users
to create web pages or profiles that provide information about themselves and
are available publicly or to other users, and that offers a mechanism for
communication with other users through a forum, a chatroom, electronic
mail, or an instant messenger.

     “Physical residential address” does not include a post office box, but
may be a location that has no specific street address.

      “Permanent residence” means a place where the person abides, lodges,
or resides for 5 or more consecutive days.

       “Professional license” means the document of authorization or
certification issued by an agency of this state for a regulatory purpose, or by
any similar agency in another jurisdiction for a regulatory purpose, to a
person to engage in an occupation or to carry out a trade or business.

      “Temporary residence” means a place where the person abides, lodges,
or resides including, but not limited to, vacation, business, or personal travel
destinations in or out of this state, for a period of 5 or more days in the
aggregate during any calendar year and which is not the person’s permanent
address or, for a person whose permanent residence is not in this state, a place
where the person is employed, practices a vocation, or is enrolled as a student
for any period of time in this state.

      “Transient residence” means a place or county where a person lives,
remains, or is located for a period of 5 or more days in the aggregate during a
calendar year and which is not the person’s permanent or temporary address.



                                      - 44 -
The term includes, but is not limited to, a place where the person sleeps or
seeks shelter and a location that has no specific street address.

       “Internet identifier” means all electronic mail, chat, instant messenger,
social networking, application software, or similar names used for Internet
communication, but does not include a date of birth, social security number,
or personal identification number (PIN).

      “Vehicles owned” means any motor vehicle which is registered,
coregistered, leased, titled, or rented by a sexual predator or sexual offender;
a rented vehicle that a sexual predator or sexual offender is authorized to
drive; or a vehicle for which a sexual predator or sexual offender is insured as
a driver. The term also includes any motor vehicle which is registered,
coregistered, leased, titled, or rented by a person or persons residing at a
sexual predator’s or sexual offender’s permanent residence for 5 or more
consecutive days.

      “Motor vehicle” means an automobile, motorcycle, truck, trailer,
semitrailer, truck tractor and semitrailer combination, or any other vehicle
operated on the roads of this state, used to transport persons or property, and
propelled by power other than muscular power [but the term does not include
traction engines, road rollers, special mobile equipment, vehicles that run only
upon a track, bicycles, swamp buggies, or mopeds].

      [“Motor vehicle” includes a recreational vehicle-type unit primarily
designed as temporary living quarters for recreational, camping, or travel use,
which either has its own motive power or is mounted on or drawn by another
vehicle.]

                                   Comment

      This instruction was adopted in 2008 [983 So. 2d 531] and amended in 2012
[85 So. 3d 1090], 2013 [113 So. 3d 754], and 2016 [195 So. 3d 1088], and 2018.




                                      - 45 -